Singh v Metropolitan Transp. Auth. (2017 NY Slip Op 06512)





Singh v Metropolitan Transp. Auth.


2017 NY Slip Op 06512


Decided on September 19, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 19, 2017

Acosta, P.J., Renwick, Richter, Webber, JJ.


4247 4246 4245

[*1]Yasmina Singh, Plaintiff-Appellant, 
vThe Metropolitan Transportation Authority, et al., Defendants-Respondents.


Halperin & Halperin, P.C., New York (Jeffrey Weiskopf of counsel), for appellant.
Armienti DeBellis Guglielmo & Rhoden, LLP, New York (Vanessa M. Corchia of counsel), for respondents.

Order, Supreme Court, Bronx County (Ben R. Barbato, J.), entered January 19, 2017, which, upon reargument of defendants' motion, dismissed the complaint in its entirety, and order, same court, Justice and date of entry, which denied plaintiff's motion to renew, unanimously modified, on the law, to the extent of denying the portion of defendants' motion seeking dismissal of the complaint against defendant MTA Bus Company and Shentel Melinda Wright, and otherwise affirmed, without costs. Appeal from order, same court (Barry Salman, J.), entered May 9, 2016, which granted in part and denied in part defendants' motion, unanimously dismissed, without costs, as superseded by the appeal from the reargument order.
Under the facts of this case, MTA Bus is equitably estopped from claiming that it is not the proper party defendant (see generally Bender v New York City Health & Hosps. Corp., 38 NY2d 662, 667-668 [1976] [courts may use doctrine of equitable estoppel to notice of claim situations to ensure that statutes like section 50-e of the General Municipal Law do not become a trap]; Konner v New York City Tr. Auth., 143 AD3d 774 [2d Dept 2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 19, 2017
CLERK